Citation Nr: 1401329	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1981, with 5 months and 10 days of prior service.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Augusta, Maine.  The claim has since been transferred to the Indianapolis RO.  

In March 2011, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.

The Board has previously considered this claim.  In an April 2011 decision, the Board denied the claim of entitlement to service connection for multiple sclerosis on the merits.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  Thereafter, in an April 2012 single-judge Memorandum Decision, the Court set aside the Board's decision and remanded the claim to the Board for further development and adjudication.  

In February 2013, the Board remanded the claim to the RO via the Appeals Management Center ("AMC") in Washington, DC for additional development of the record, to include scheduling the Veteran for a VA examination.  However, because the Board subsequently determined that the examination report was not adequate upon which to base a decision in this case, the claim was again remanded in May 2013 for clarification and to obtain additional treatment reports that were not previously of record.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

The Board observes that the claims folder contains a letter from the Veteran, received in February 2013, expressing his disagreement with a decision by the VAMC that denied his request to have a boom lift installed on his truck.  The Board does not have appellate jurisdiction over this medical matter. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The most probative evidence of record fails to establish that the Veteran's multiple sclerosis is the result of an event, illness or injury of active duty service, to include as a result of exposure to chemicals, and the disorder did not manifest to a compensable degree until many decades after active service.  


CONCLUSION OF LAW

The Veteran's multiple sclerosis was neither incurred in, nor aggravated by any event, injury or disease of active service, and the condition did not manifest to a compensable degree within seven (7) years of separation from service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, VA satisfied the notification requirements of the VCAA by means of a letter dated in March 2008, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claim, the division of responsibility between himself and VA for obtaining the required evidence, and requested that the Veteran provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  This letter further satisfied the requirements of Dingess by informing the Veteran of how VA assigns the disability rating and effective date elements of a claim.  The claim was subsequently readjudicated in a May 2009 SOC and several Supplemental Statements of the Case ("SSOC").  

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, records from the Social Security Administration ("SSA"), as well as a VA examination report dated in February 2013 and a subsequent examination addendum, dated May 2013.  Additionally, the claims file contains the Veteran's personal statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  During the previous remand, the AMC obtained and associated with the virtual claims folder all available VA treatment records prior to September 2007 and after February 2008 showing treatment for the Veteran's multiple sclerosis.  

Review of the February 2013 examination report reveals that the examiner reviewed the complete claims folder, including the Veteran's available treatment records, interviewed the Veteran regarding his claimed symptomatology, and provided a rationale for her opinion that the Veteran's multiple sclerosis was less likely than not the result of any incident of active duty service.  However, as the examination report did not indicate that the examiner took a detailed medical history prior to providing an opinion as to the etiology of the Veteran's multiple sclerosis, and demonstrated several other deficiencies, the claims folder was returned for an additional review.  Thereafter, in a June 2013 addendum report, the examiner who performed the March 2013 examination again reviewed the claims folder and amended her opinion to explain that the Veteran's heart disorder diagnosed during his presumptive period following service was primarily a congenital condition and not related to his multiple sclerosis.  She also noted that she had reviewed the complete evidence of record and explained that there was no current evidence to support the Veteran's claim that his bevy of symptoms noted during service, including gastrointestinal problems, depression, nervousness, breathing difficulties and clumsiness, were the result of a centrally demyelinating process.  As this opinion was predicated on a complete review of the Veteran's claims folder, including the Veteran's assertions regarding his symptomatology and the examiner's own medical knowledge, the Board finds the opinions, taken as a whole, to be adequate upon which to base a decision in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).   

Further, as noted above, in March 2011, the Veteran was afforded a hearing before the Board.  In this regard, the Board observes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Additionally, a review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's statements demonstrate actual knowledge of the elements and evidence necessary to substantiate his claim because the statements focused on the evidence and elements necessary to substantiate such claim.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2012).

The Board thus finds that VA has fully complied with the notice and assistance requirements of the VCAA and its regulations.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.


II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Federal Circuit recently held that, for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for multiple sclerosis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within seven years from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).  

The Veteran asserts that, during service, he was exposed to toxic material, such as chemicals and fumes from oil fires, as well as cleaning solvents and other chemicals he used in conjunction with his duties as a motor pool mechanic.  He claims that, as a result of this, he developed several symptoms he associates with his current diagnosis of multiple sclerosis, including hearing loss in his right ear, blurred vision (currently blindness in the left eye) and a loss of balance and incoordination.  He has also argued that he was diagnosed with a heart valve problems in 1987 following a fainting episode, and has provided internet articles that indicate that the effects of the dysautonomia of multiple sclerosis can cause valvular disease, as well as postural hypotension.  

The service treatment records reflect that the Veteran was seen with complaints of blurred vision of one-days duration in July 1980; there was no evidence, however, of follow-up treatment.  He was also seen in March 1981 for complaints that he could not hear out of his right ear.  While the examiner noted fluid in the ear and diagnosed a possible ear infection, there was no further mention of any right ear hearing loss.  There is no evidence that the Veteran was ever diagnosed with multiple sclerosis during active duty service.  

Post-service treatment records from the VA Medical Center ("VAMC") indicate that the Veteran was not diagnosed with multiple sclerosis until approximately May 2007 after having multiple relapsing/remitting symptoms, as well as a history of multiple cerebral vascular accidents/transient ischemic attacks (see report from physician assistant, April 2008).  During a June 2007 physical rehabilitation consultation, he complained of progressive weakness and gait dysfunction that he said was becoming worse.  The treatment notes show an active diagnosis of multiple sclerosis.  In July 2007, a spinal MRI performed in May 2005 revealed a nonspecific impression compatible with a history of demyelinating disease, such as multiple sclerosis.   A July 2007 internal medicine inpatient treatment note revealed that the Veteran's multiple sclerosis was "newly-diagnosed."  He was also noted to have a history of cerebral vascular accident with left eye blindness and right eye hearing loss, and was presenting with a possible multiple sclerosis flare-up.

In March 2013, the Veteran was afforded a VA examination, which confirmed that he was first diagnosed with multiple sclerosis in May 2007.  An MRI of the brain was performed and compared with a previous November 2009 study.  The results revealed multiple T2 and FLAIR white hyperintensities along with some scattered, confluent areas also seen in the frontoparietal while matter near the apex, all unchanged from the previous study.  The examiner ultimately concluded that the Veteran's multiple sclerosis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In this regard, she explained that there was no clinical evidence to suggest that the Veteran's multiple sclerosis had its onset during active duty service or within the presumptive period following separation from service.  The examiner noted that the in-service visual disturbance, specifically blurred vision, was non-specific, without ophthalmologic confirmation of etiology (i.e., there was no evidence of a multiple sclerosis-related visual condition at that time).  The examiner likewise noted that there was no clear etiology of the subjective loss of hearing that the Veteran reported in service, although it was noted that his examination revealed a serous effusion (fluid behind the eardrum) that was the most likely reason for his deceased hearing acuity.  Significantly, the VA examiner also found the most weighted evidence to be a June 1996 normal brain CT scan without any white matter brain tissue changes of demyelination consistent with multiple sclerosis, which was taken 15 to 16 years after the Veteran first experienced his vision and auditory problems in service.  She observed that this normal scan negated the Veteran's argument that the onset of multiple sclerosis was within the presumptive period because the scan took place 5 years after his separation from active service in 1981 (the examiner erroneously wrote 1991 as his separation date).  The examiner further explained that the postulate of a toxin exposure history related to the Veteran's MOS as a motor pool mechanic as a likely etiology of the MS was invalid.  In this regard, she explained that a review of medical literature suggests that the most common type of condition developed by mechanics exposure to related toxins, and specifically to hydrocarbons, is that which affects the peripheral nervous system.  The examiner therefore concluded that, although the etiology of the Veteran's multiple sclerosis remained unclear, in this case, it is clear that none of his reported symptoms are suggestive of any toxin exposure as related to his MOS as a motor pool mechanic. The examiner likewise found that there was no radiographic evidence suggestive of the onset of multiple sclerosis with idiopathic etiology during service or within the presumptive period following service.  The examiner noted that optic neurosis was diagnosed in April 2002 and thought by the ophthalmologist to be a result of mitral valve prolapse and mitral regurgitation. 

As noted above, because the Board found several problems with the initial VA examination, in June 2013, the Veteran's claims folder was again reviewed by the previous VA examiner.  First, she was asked to explain whether or not any heart condition diagnosed during the seven-year presumptive period after the Veteran's active duty service, including pansystolic mitral valve prolapse due to Barlow's Syndrome, was as likely as not a manifestation of his current multiple sclerosis.  In this regard, the examiner explained that Barlow's Syndrome refers to, and is used interchangeably with, the term "mitral valve prolapse," which she said is primarily a congenital condition that is the result of abnormalities in the muscular and tendonous structures of the heart valve itself.  She went on the explain that there were no findings in current literature suggestive of a relational or causal relationship with this musculo-tendon heart condition, or with centrally demyelinating conditions, such as multiple sclerosis.  Rather, she noted that multiple sclerosis symptoms result from brain white matter demyelination with resultant symptoms manifesting in the areas supplied by that part of the brain tissue, which would not include the heart or heart structures.  

The examiner was also asked to explain whether any nausea, vomiting, upset stomach, difficulty breathing, asthma, depression and nervous trouble (noted during service), or weakness and clumsiness (noted shortly after service) were as likely as not manifestations of the Veteran's multiple sclerosis.  The examiner opined that there was no current evidence in support of the plethora of symptoms the Veteran experienced, including gastrointestinal symptoms (nausea, vomiting, or upset stomach) and respiratory symptoms (difficulty breathing/asthma) as a result of a centrally demyelinating process.  She noted that, although some multiple sclerosis can present with personality changes and other psychiatric disorders, as well as weakness and gait disturbances due to the multiple sclerosis changes of the brain matter, those described in the Veteran's service treatment records and shortly thereafter, respectively, did not correlate with an abnormal finding on brain imaging, adding that there was no radiographic evidence of brain changes consistent with multiple sclerosis during the seven-year presumptive period following service.  

Based on a review of the complete evidence of record, including the Veteran's personal statements, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for multiple sclerosis.  In this regard, the Board has considered the Veteran's claim both on a direct and presumptive basis.

In this regard, the Board again notes that a competent VA examiner, after reviewing the complete claims folder, including service and post-service treatment records, interviewing the Veteran concerning his medical history, and reviewing diagnostic test results, concluded that it was less likely than not that his current multiple sclerosis was the result of any incident of active duty service, to include his claimed exposure to chemicals as a motor pool mechanic.  This finding weighs against the Veteran's service connection claim on a direct basis.  Moreover, because, during her second review of the claims folder, the VA examiner specifically noted that there was no radiographic evidence of brain changes consistent with multiple sclerosis during the seven-year presumptive period following the Veteran's period of active duty service, this weighs against the Veteran's claim on a presumptive basis.

Moreover, as discussed above, there is no probative evidence showing that the Veteran was diagnosed with multiple sclerosis until 2007, some 26 years following separation from service.  In this regard, the Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the amount of time that passed following service without any diagnosis of multiple sclerosis is evidence that weighs against the claim both on a direct and presumptive basis.

In addition to the medical evidence, the Board has also considered the Veteran's personal statements and testimony in support of his claim.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Sight and hearing difficulties are problems in which the Veteran, as a layperson, is competent to describe.  However, although the Veteran is competent to report such symptoms, there is no evidence that he has medical knowledge or training that would permit him to attribute these symptoms to a complex medical condition such as multiple sclerosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, as discussed by the VA examiner in the March 2013 report, there was no definite etiology for the Veteran's vision and hearing loss problems in service.  As such, although the Board acknowledges the Veteran's sincere belief that his current multiple sclerosis stems from his exposure to chemicals during active military service, his statements in this regard are not deemed competent. 

Finally, the Board has also considered the Internet articles and other treatise information submitted by the Veteran.  In this regard, the Board notes that treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In addition, the Court has held that, while a medical article or treatise can provide support to a claim, it must be combined with an opinion from a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, while the articles submitted by the Veteran note a possible link between Persian Gulf war veterans diagnosed with multiple sclerosis and various toxic substances, such as chemicals used on weapons, the Veteran acknowledges that he did not serve in the Persian Gulf and was not exposed to the types of toxic substances discussed in the articles.  As such, the Board finds the treatise evidence in this instance to be so general and speculative in nature as to not constitute competent, probative evidence. 

Accordingly, given the amount of time that passed between service and the earliest documented evidence of a diagnosis of multiple sclerosis, the negative medical opinion from the VA examiner, and the fact that the claims file completely lacks any medical opinion or indication that the Veteran's disability is related to his military service, the Board concludes that service connection for multiple sclerosis is not warranted.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for multiple sclerosis is denied.




	____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


